Citation Nr: 1018114	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for osteoarthritis of both 
knees, to include as secondary to the Veteran's service-
connected posttraumatic degenerative arthritis of the left 
ankle and foot with calcaneal spurring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board previously remanded this 
case in July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not establish a causal 
relationship between the Veteran's osteoarthritis of both 
knees and either service or his service-connected left ankle 
and foot disorder.


CONCLUSION OF LAW

The Veteran's osteoarthritis of both knees was not incurred 
in or aggravated by service, or as secondary to his service-
connected posttraumatic degenerative arthritis of the left 
ankle and foot with calcaneal spurring.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, adequate 38 C.F.R. § 3.159(b)(1) notification 
was not provided at the time of the appealed July 2004 rating 
decision.  In a November 2006 letter, however, the Veteran 
was informed of the type of evidence needed to establish a 
direct service connection claim, as well as VA's practices in 
assigning disability evaluations and effective dates for 
those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In an October 2007 letter, the RO further 
notified the Veteran of the evidence needed to substantiate 
his claim on a secondary service connection basis.  This case 
has since been readjudicated in a February 2010 Supplemental 
Statement of the Case.  This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  Regrettably, the Veteran's service 
treatment records were damaged in a 1973 fire in St. Louis, 
Missouri.  Pursuant to the July 2009 remand, the Appeals 
Management Center (AMC) in Washington, DC contacted the 
National Personnel Records Center (NPRC) in St. Louis in July 
2009 to ascertain whether inpatient clinical records existed 
for the period from June to August of 1957.  However, in 
August 2009, the NPRC informed the AMC that any available 
records "would have been a part of the vet's personnel 
jacket," thus indicating that further attempts to search for 
records would be fruitless.  The RO has also obtained 
relevant VA and private treatment records, again pursuant to 
the July 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Additionally, the Veteran was afforded two VA 
examinations that, as detailed below, were fully adequate for 
ascertaining the etiology of his claimed disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Veteran has primarily asserted that his 
bilateral knee osteoarthritis is the direct and proximate 
result of a football injury that occurred in 1957, during 
service.  Alternately, he has claimed service connection for 
bilateral knee osteoarthritis as secondary to his service-
connected disorder of the left ankle and foot.  The claims 
file also includes a statement from his spouse, dated in 
December 2006, that supports his direct service connection 
contentions.

The Veteran's service treatment records that exist (in 
damaged form) are devoid of information as to any complaints 
or treatment concerning the knees.  At the time of his 
December 1957 separation examination, his lower extremities 
were evaluated as normal, and he specifically denied having a 
history of a trick or locked knee.  Moreover, there is no 
indication that arthritis of the bilateral knees manifested 
within the one year presumptive period after service found in 
38 C.F.R. § 3.309(a) (2009).

Indeed, subsequent to service, the first relevant medical 
record is a March 2002 VA treatment report.  At that time, 
the Veteran reported bilateral leg pain since 1957, due to an 
in-service injury.

In a March 2002 statement, R.K.M., M.D. noted that the 
Veteran had a "new" problem of bilateral knee pain, greater 
on the left.  It was noted at the time that the Veteran 
related this problem back to a sports injury in service that 
required casting, though he was "not sure exactly what it 
was."  X-rays revealed bilateral patellofemoral 
osteoarthritis, left worse than right.  Dr. Moore also 
addressed the Veteran's complaints of ankle symptoms and 
noted without further elaboration that "[f]or his ankles, I 
think they may be related to his knees."  Finally, Dr. Moore 
indicated that "by his history of injuries to his lower 
extremities, specifically his left knee, that some of the 
symptoms of his patello femoral joint and the arthritis, 
could very well be related to that injury that occurred 
during his time during the service."

In a November 2002 VA treatment record, the treatment 
provider noted that he was not privy to the details regarding 
the Veteran's reported injury but stated that an injury that 
occurred in the distant past "can contribute" to the 
development of arthritic complaints years later.

In a February 2004 statement, J.S.H, M.D., noted that "it 
certainly is very possible" that the Veteran's in-service 
injury significantly contributed to his current disability of 
the knees, particularly since it was much worse in the left 
knee than in the right knee.  

The Veteran underwent his first VA orthopedic examination in 
November 2006, and his claims file was reviewed by the 
examiner.  The Veteran was given an opportunity to describe 
his in-service knee injury in detail, and his history was 
noted by the examiner.  The examiner also addressed the 
Veteran's initial post-service knee treatment in March 2002.  
Based upon a physical examination and x-rays, the examiner 
diagnosed bilateral degenerative osteoarthritis in the knees.  
The examiner noted the absence of available documentation of 
the Veteran's football injury and found that it was not at 
least as likely as not that the knee disability was a direct 
result of active duty service.

A second VA examination was conducted by a different examiner 
in June 2007, and this examiner also reviewed the Veteran's 
claims file and considered his history of a football injury 
in service.  Following a physical examination and x-rays, the 
examiner rendered a diagnosis of bilateral knee degenerative 
joint disease.  The examiner noted that there was no 
documentation of knee problems from the Veteran's discharge 
in 1958 until 1997, almost 40 years.  The Veteran was also 
noted to be morbidly obese and had fallen several times in 
the past few years, which could aggravate his knee condition.  
The examiner also cited to the Veteran's "obesity over 
several years, along with injuries sustained in falls 
attributed to [V]eteran's bilateral knee arthritis and not a 
left ankle injury that he sustained over 40 years ago."  The 
examiner further clarified that the Veteran's gait 
disturbance appeared to be the result of his bilateral knee 
arthritis and not to his service-connected left ankle injury. 

In reviewing the above evidence, the Board notes that the 
opinions from Drs. R.K.M. and J.S.H. tend to support the 
Veteran's claim.  Both opinions, however, utilize language 
that is essentially speculative in nature; Dr. R.K.M. noted 
that the Veteran's current disability "could very well be 
related" to an in-service injury, whereas Dr. J.S.H. 
indicated that "it certainly is very possible" that the 
Veteran's in-service injury contributed to his current 
disability.  The November 2002 VA treatment provider's 
comment that an injury that occurred in the distant past 
"can contribute" to the development of arthritic complaints 
years later is similarly speculative and is essentially 
general in nature, rather than being specific to the 
Veteran's own case.  The fact that an opinion is relatively 
speculative in nature substantially limits its probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  

The Board has also considered Dr. R.K.M.'s March 2002 comment 
that, "[f]or his ankles, I think they may be related to his 
knees."  In addition to utilizing speculative language 
("may be"), this statement is unspecific; it is not clear 
whether Dr. R.K.M. is suggesting that the ankle disability is 
affecting the knees, or vice versa.  The Board thus finds 
that this particular comment is not supportive of the 
Veteran's claim insofar as 38 C.F.R. § 3.310 is applied.

The probative value of the Veteran's own statements, as well 
as that of his spouse, is similarly limited.  The Veteran is 
competent to provide a description of an undocumented in-
service injury and to describe continuity of symptoms since 
service, and there exist no conflicting statements that call 
his credibility into question.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report that on 
which he or she has personal knowledge); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Neither 
the Veteran nor his spouse, however, has been shown to have 
the training, credentials, or other expertise needed to 
render a competent medical opinion concerning causation of a 
particular disability, specifically a disability such as 
osteoarthritis that is confirmed by radiological testing.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran 
is not competent to offer opinions on causation).

As to the VA examination reports, the Board concedes that the 
probative value of the November 2006 etiology opinion is 
limited insofar as the only rationale provided by the 
examiner was the lack of documentation of the in-service 
injury; as noted above, the Veteran's statements in this 
regard appear to be credible.  A much more detailed 
rationale, however, is provided in the June 2007 VA 
examination report.  The examiner indicated that there was no 
basis to link the Veteran's current osteoarthritis of the 
knees to either service or to the service-connected left 
ankle disability, citing the almost 40-year gap between the 
in-service injury and treatment in 1997 (the report of which 
actually only shows treatment for left foot symptoms, rather 
than knee symptoms) and his own morbid obesity as a 
contributing factor.  

The June 2007 VA examination opinion has very substantial 
probative value, as it was based upon a claims file review, 
consideration of the Veteran's own reported history, and the 
results of a full examination.  This opinion is also 
consistent with the very lengthy period of time between 
service and initial knee treatment, and the Board is further 
mindful of the Veteran's own characterization of his current 
knee problems as "new" in March 2002.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  The Board accordingly finds that 
this opinion, which weighs heavily against the Veteran's 
claim, has markedly greater probative value than both the 
earlier medical opinions and the lay evidence of record.

Overall, the preponderance of the evidence is against the 
claim for service connection for osteoarthritis of both 
knees, to include as secondary to the Veteran's service-
connected posttraumatic degenerative arthritis of the left 
ankle and foot with calcaneal spurring, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for osteoarthritis of both 
knees, to include as secondary to the Veteran's service-
connected posttraumatic degenerative arthritis of the left 
ankle and foot with calcaneal spurring, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


